Exhibit 12.01 XCEL ENERGY INC. AND SUBSIDIARIES STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (amounts in thousands of dollars) Six Months Ended June 30, Year Ended Dec.31, Earnings as defined: Pretax income from continuing operations $ Add: Fixed charges Add: Dividends from unconsolidated subsidiaries - - - Deduct: Equity earnings of unconsolidated subsidiaries Earnings as defined $ Fixed charges: Interest charges $ Interest charges on life insurance policy borrowings Interest component of leases Total fixed charges $ Ratio of earnings to fixed charges
